Citation Nr: 0006356	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-08 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory condition, diagnosed as allergic rhinitis, 
bronchial asthma and chronic sinusitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from January 1985 to June 
1991.

The issue of entitlement to service connection for a 
respiratory condition was previously before the Atlanta, 
Georgia, Department of Veterans (VA), Regional Office (RO), 
in August 1995.  At that time, the RO found that the veteran 
had been treated for a respiratory condition in service which 
had resolved without residual disability by his discharge.  
It was further found that any condition currently present was 
not related to his service.

This appeal arose from an April 1998 rating action of the 
Atlanta, Georgia, RO, which found that service connection for 
allergic rhinitis, bronchial asthma and chronic sinusitis due 
to an undiagnosed illness had not been presented.  It was 
noted that service connection could not be granted pursuant 
to 38 C.F.R. § 3.317 (1999) since the conditions were 
diagnosed.

The veteran had originally claimed entitlement to service 
connection for allergic rhinitis, bronchial asthma and 
chronic sinusitis due to an undiagnosed illness.  The veteran 
had been scheduled to appear for a hearing at the RO in 
September 1998.  A Report of Contact, dated September 28, 
1998, noted that, prior to going on the record, it was 
explained to the veteran and his representative that his 
claim for service connection pursuant to 38 C.F.R. § 3.317 
required that any illness be undiagnosed; on the contrary, 
his conditions had been diagnosed.  The veteran and his 
representative then argued that his conditions had been 
present in service.  Therefore, the claim was amended to 
service connection for allergic rhinitis, bronchial asthma 
and chronic sinusitis on a direct basis.  However, since this 
claim was previously denied by the RO in August 1995, the 
Board of Veterans' Appeals (Board) will take the issue as a 
claim to reopen the claim for service connection for allergic 
rhinitis, bronchial asthma and chronic sinusitis.



FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
allergic rhinitis, bronchial asthma and chronic sinusitis in 
August 1995.

2.  The additional evidence submitted since that time fails 
to show that the veteran developed a chronic respiratory 
condition, diagnosed as allergic rhinitis, bronchial asthma 
and chronic sinusitis, which can be related to his period of 
service.


CONCLUSION OF LAW

Evidence received since the RO denied entitlement to service 
connection for allergic rhinitis, bronchial asthma and 
chronic sinusitis in August 1995 is not new and material, so 
that the claim is not reopened, and the August 1995 decision 
of the RO is final.  38 U.S.C.A. §§ 1110, 1131, 5107(a), 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.303(b), 
20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1999).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

The evidence which was of record when this case was 
considered by the RO in August 1995 will be briefly 
summarized.  These records included the service medical 
records, which showed that the veteran was seen on February 
25, 1986 with a three day history of a productive cough.  He 
complained of a feeling of heaviness in the chest, as well as 
shortness of breath on running.  He denied any history of 
asthma.  The examination of the chest revealed mild 
tenderness to chest wall palpation.  His lungs were clear and 
a chest x-ray was normal.  The assessment was viral syndrome.  
On June 5, 1986, he again complained of a cough productive of 
yellow sputum for three days.  He described shortness of 
breath with exercise, as well as pain in the central chest 
from coughing.  He smoked 1/3 of a pack of cigarettes per 
day.  The oropharynx was clear.  His lungs displayed 
inspiratory and expiratory wheezes in both lower lung fields.  
His chest was tender to compression along the left sternal 
border.  The assessment was bronchitis.  He complained of a 
cough again in January 1988.  No further complaints were made 
during the remaining four years of service.

In July 1993, the veteran was hospitalized at a private 
facility for a cough and complaints of painful breathing that 
had been present since February 1993.  He complained of a 
cough productive of yellow sputum and nasal congestion.  The 
assessment was upper respiratory infection (URI).  Private 
outpatient treatment records developed between October 1993 
and February 1995 noted his continuing treatment for 
complaints of trouble breathing, wheezing and a productive 
cough.  Asthma and probable sinusitis were diagnosed.

Subsequent to the August 1995 denial by the RO, the veteran 
submitted VA outpatient treatment records developed during 
1995 and 1996.  These continued to reflect treatment for 
asthma, sinusitis and allergic rhinitis.  Pulmonary function 
tests (PFTS) conducted in October 1995 showed the presence of 
moderate obstructive disease.  

The veteran was examined by VA in October 1996.  PFTS showed 
an obstructive pattern, with moderate impairment and 
significant bronchodilator response.  A chest x-ray was 
normal.  The general medical examination noted his complaints 
of asthma attacks two to three times per week.  He would 
cough, which would bring up a lot of mucous which sometimes 
had strings of blood in it.  He also suffered from nasal 
blockage and had been unable to smell anything for the past 6 
weeks.  He also experienced headaches, which usually occurred 
over the sinuses, about twice a week.  The ear, nose and 
throat examination was unremarkable except for post-nasal 
drainage and chronic and acute changes in the nasal mucosa 
which were compatible with allergic rhinitis.  There was no 
tenderness over the sinuses.  His lungs revealed some rales 
and rhonchi with a few wheezes at the base of both lungs.  
The impressions were chronic bronchitis with asthmatic 
bronchitis and bronchial asthma; a history of sinusitis with 
intermittent flare-ups; and chronic allergic rhinitis.

During 1996 and 1997, the veteran was treated for probable 
chronic bronchitis with mild bronchospasms and possible 
recurrent sinusitis and rhinitis.  A January 16, 1997 CT scan 
showed pansinusitis with near total opacification of all the 
visualized sinuses and nasal cavity; demineralization of the 
bones of the ethmoid air cells which may have been secondary 
to chronic inflammation versus polypoid disease; and 
thickening of the bony wall of the sphenoid sinus, which 
suggested a chronic etiology.

The veteran was then hospitalized at a private facility in 
May, October and December 1997 for complaints of severe 
wheezing, shortness of breath and coughing.  During the 
December 1997 hospitalization, a chest x-ray revealed left 
lower lobe atelectasis, for which he underwent an emergency 
fiberoptic bronchoscopy.  A small right lower lobe infiltrate 
was also seen.  He was also intubated during this hospital 
stay and placed on a ventilator for a time.  By his 
discharge, his oxygenation was up to 98 percent and his chest 
x-ray showed a complete clearing of the infiltrate of the 
right lower lobe.  The discharge diagnoses were status 
asthmaticus with acute respiratory failure requiring 
intubation and mechanical ventilation and right lower lobe 
pneumonia.

An October 1997 lay statement from two co-workers noted that 
the veteran's breathing appeared to them to be getting worse.  
They indicated that it was adversely affecting his job 
performance.  It was also noted that he had had to go to the 
emergency room on several occasions, particularly at night.

The veteran was examined by a private physician in January 
1998.  His nose showed very classic polypoid changes, but no 
polyps were present at the time of the examination.  There 
was no facial tenderness reported.  His chest displayed only 
mild expiratory wheezing; there were no rales and no signs of 
respiratory distress syndrome.  His PFTS showed FEV-1 prior 
to bronchodilator of 69 percent, which improved to 79 percent 
with bronchodilators.  The FVC improved from 85 to 91 
percent.  The diagnoses were allergic rhinitis, asthma and 
nasal polyps.  Private records developed between June and 
September 1998 showed continuing treatment for his 
conditions.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened and the August 1995 decision by the RO remains 
final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record indicated that the veteran had suffered 
from a viral syndrome in February 1986 and from an acute 
attack of bronchitis in June 1986.  No complaints of a cough 
were made after 1988; he was discharged in June 1991.  It was 
not until July 1993 that he presented with complaints of a 
cough, at which time an URI was diagnosed.  It was not until 
1994 that asthma and probable sinusitis were diagnosed.  The 
silence of the service medical records between 1988 and 1991 
and the lack of any complaints until, at the earliest, 1993 
argued against a finding that he had developed a chronic 
disorder in service.  Importantly, no evidence suggesting a 
link between his post-service diagnoses and his inservice 
complaints was provided to the RO in August 1995.  The 
evidence submitted since that time shows nothing new to 
establish that he has developed a chronic respiratory 
condition that can be related to his period of service.  The 
objective evidence continued to show his treatment for severe 
asthma, sinusitis and allergic rhinitis.  However, no 
objective evidence suggesting a relationship between these 
disorders and the acute complaints made in service was 
proffered.  While the veteran believes that such a 
relationship exists, he is not competent, as a layperson, to 
render an opinion as to medical diagnosis or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for allergic rhinitis, bronchial asthma and 
chronic sinusitis.  Since it has been determined that no new 
evidence has been submitted, no further analysis is needed, 
for the evidence could not be "new and material" if it is 
not new.  Smith v. West, U.S. Vet. App. No. 95-638 (April 7, 
1999).



ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for allergic rhinitis, 
bronchial asthma and chronic sinusitis, the benefit sought on 
appeal is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

